External dimension of the fight against terrorism (debate)
The next item is the report by Mr Yañez-Barnuevo García on behalf of the Committee on Foreign Affairs on the external dimension of the fight against terrorism
.
rapporteur. - (ES) Madam President, international terrorism is the most dangerous threat to peace, security, human dignity and integrity.
Being an invisible enemy, which is geographically diffuse, and which can be found inside and outside of our borders, it needs to be fought in a way that is different to the way the European Union has had to fight its enemies in the past.
The European Union's anti-terrorist strategy must be global, multilateral and based on the United Nations system. Any unilateral and exclusively military response is doomed to failure. The fight against terrorism will be won in the field of values. It is therefore crucial, in order to defeat terrorism morally, to increase the awareness of it and mobilise our public opinion. We must at no point lower our guard. We must not just react following a massive attack, but rather we should act in a permanent and proactive manner.
A strengthened CFSP is vital to our success. This means making improvements, providing better resources and better coordination amongst European intelligence and information services and more work on uncovering terrorism's funding channels.
In its external actions, the Union must focus on stopping certain States providing support for terrorist groups, through coercive measures and sanctions, and it must help weak States to strengthen their institutions and their democracy in order to prevent them from harbouring terrorists.
Madam President, preserving the rule of law and human rights in the fight against terrorism is not just absolutely crucial for moral reasons. It is the raison d'etre of our strategy, because that is precisely what the terrorists want to destroy: the values on which our co-existence is based. If we give ground in this area, as in the case of the Iraq War, Guantánamo, Abu Ghraib or the illegal CIA flights, we will be providing the terrorists with excuses, which they will try to use as justification, and we will be fuelling their activities.
Restricting fundamental rights does not create more security, but rather more fear. We need free societies that feel secure in themselves. Fearful societies have already lost the fight against terrorism. The security/freedom dilemma is a false one. We will be safer if we are freer, more open and more inclusive.
Prevention, which is so important and which failed both on 11 September in New York and on 11 March in Madrid, is crucial, as is greater efficiency in police and judicial action. Our CFSP must contribute to eradicating the fertile ground upon which international terrorism thrives.
Terrorism is never justifiable. We must never talk about causes, but rather the circumstances that feed it, the first of which is the humiliation and disdain suffered by millions of Muslims, which they perceive as arrogance on the part of the West, and the exacerbation of endemic conflicts such as the Israeli-Palestinian conflict. Another is the disrespectful treatment of a religion that is followed peacefully by more than 1 300 million people throughout the world.
We are dealing with fundamentalist fanatics, who are dogmatic, but not a particular religion or belief. We sometimes forget that there have been more Muslim victims of Islamist terrorism than Western victims. This explains the international success of initiatives such as the Alliance of Civilisations, adopted by the United Nations, in opposition to the clash of civilisations advocated by fundamentalists from one side or another.
As well as better resources, international terrorism must be beaten by means of intelligence and tenacity, not by means of inflammatory speeches that only demonstrate fundamental weakness. Fascism, firstly, and then Stalinism, decades later, were defeated in the ideological field, without surrendering the principles that lie at the heart of our societies, including freedom of expression exercised in a responsible manner.
My report places particular emphasis on recognising the victims as principal actors, to whom the public powers must listen. We therefore have four direct victims of the massive attack of 11 March in Madrid in the gallery. Jesús Ramírez Castanedo, Jesús Abril Escusa, Isabel Casanova Ortega and Euclides Antonio Río Grajales. I would like to thank them very much for being here.
Madam President, Commissioner, honourable Members, I would like to thank your House's Committee on Foreign Affairs, and your rapporteur Mr Yañez-Barnuevo García, for the report on the external dimension of the fight against terrorism, which has been presented today. It is a comprehensive report and discusses a number of extremely important issues on which we are largely of one mind. The terrorist threat is now, more than ever, international in character, and the measures taken by the European Union to overcome it can, in fact, be successful only if they form part of a coordinated global effort at combating terrorism.
At its meeting in December 2005, the European Council adopted an anti-terrorism strategy for the European Union in which the general outline of the European Union's anti-terrorist measures is marked out, and, at the same meeting, adopted the European Union's strategy for combating radicalisation and recruitment for terrorist purposes, in both of which documents the external dimension of anti-terrorist activity is exhaustively discussed.
There are three important points that I would like to highlight as regards terrorism's external aspects, namely radicalisation and recruitment, cooperation with external partners and the international legal framework.
Firstly, the principal object of the anti-terrorist strategy consists in preventing people from resorting to terrorism, and action must also be taken to deal with the factors that can help to radicalise people and make them susceptible to recruitment by terrorist organisations. In its foreign policy measures directed against terrorism, the EU has continued to endeavour to consider every possible issue connected with radicalisation and recruitment, and has shared with its external partners its experience and best practices in dealing with the problem.
The European Union has also broken new ground in including anti-radicalisation measures in a special technical aid programme for combating terrorism. Meetings featuring dialogue between religions and cultures have been held as part of the ASEM process and the Barcelona process, and under the auspices of the Anna Lindh Foundation; the EU has also set up working parties to discuss in depth how it might improve its public diplomacy and its contacts with Islam both within the EU and outside it, and we want to continue to move this forward in a determined manner. Radicalisation and recruitment will also continue to be addressed in future programmes of technical support in combating terrorism and will remain an important feature of the dialogue with third countries.
Secondly, there is cooperation with external partners, and, in pursuing its objectives in the field of anti-terrorism, we have continued to collaborate closely with partners outside the European Union. The political dialogue with partners is an essential component in the European Union's foreign policy action against terrorism, and the status of respect for the rule of law and the protection of human rights and fundamental freedoms while at the same time combating terrorism as key issues in it reminds me of the debate we had this morning, in which there was a high degree of unanimity.
A considerable amount of work has been done with a number of countries in order to improve cooperation in the fight against terrorism. The European Union and the Member States have agreed to provide technical anti-terrorist support to certain countries that are to be regarded as high-priority cases, and progress has been made in political consultations with others of their kind. The European Union has also helped to build up capacity at regional level, for example, at the Jakarta Centre for Law Enforcement Cooperation (JCLEC) in Indonesia and the African Union's anti-terrorism centre in Algiers.
We continue to attach high priority to anti-terrorist cooperation with the United States. Politicians and experts from the European Union and the USA have worked together on intensifying their dialogue, and the EU has extended its dialogue on anti-terrorism issues to include other partner countries such as Israel, Australia, Canada and Russia, as well as those that participate with it in the Europe-Mediterranean Partnership, in considering areas of common interest and options for cooperation, notably the provision of technical assistance to other countries.
Thirdly, in the international legal framework, the European Union has continued to press for a key role to be given to the United Nations in the combating of terrorism. Since the adoption of a comprehensive agreement on international terrorism, including a clear and unambiguous definition of it in all its forms and manifestations, would indeed send an important signal and would show the international community taking determined action to counter the terrorist threat, the European Union will continue to make every effort to reach international consensus on one.
The recent adoption of a United Nations strategy, with the aim of stepping up international cooperation with third countries in combating terrorism also represents an important advance, and the European Union is prepared to join with all other states belonging to the United Nations in implementing it; this is one of its priorities for the future, and it intends to make use of its dialogue with external partners to press for the implementation of this strategy across the board, as also for an exchange of ideas as to how this goal might best be achieved. I believe that your House would, by bringing this issue to the attention of your partners in dialogue in third countries, be making a supremely valuable contribution to achieving that goal.
As I mentioned at the beginning of my speech, the institutions of the European Union are largely agreed on the priorities for combating international terrorism. I can tell your rapporteur that his report and a long-term exchange of views such as that in which we are currently engaged help to deepen our shared understanding and help us to devise suitable measures to combat international terrorism. It would also send a message to those who have been the victims of terrorist atrocities.
Member of the Commission. Madam President, firstly I would like to commend the rapporteur, Mr Yañez-Barnuevo García, for his report. Let there be no doubt: terrorism is a threat to all states and to all peoples. It is criminal and it is unjustifiable under any circumstances. The Commission therefore fully shares the view of the report that terrorism constitutes an important threat to security, to peace, stability and the democratic values on which the European Union is founded.
The Commission also shares the objective of combating terrorism globally while respecting human rights. All anti-terrorist measures must be consistent with both international humanitarian law and international human rights law.
While largely agreeing with the report, I would like to comment on two points. Firstly, the report is calling for the adoption of a definition of terrorism. Since the UN has not yet agreed on a definition and since such an agreement still seems distant, although we are working towards that, I would like to recall that relevant universal conventions and protocols already provide a common legal understanding of what constitutes an act of terrorism. The Union also has a definition of terrorist acts in its framework decision on terrorism. These are solid legal foundations.
Secondly, the report calls for the extension of the jurisdiction of the International Criminal Court to include acts of terrorism as crimes against humanity. I think we should be cautious, before altering the definition of crimes against humanity included in the ICC Statute. Such an endeavour might be counter-productive in the efforts to broaden support for the Court. The complex relationship between international humanitarian law and the definition of terrorism may lead to further complications.
The Commission welcomes the interest of the Parliament on the external aspects of the fight against terrorism. In the current environment of open borders, efforts to fight against terrorism, internally and externally, are aspects that are closely linked. It goes without saying that Vice-President Frattini and I are working closely together in order to make these efforts mutually reinforcing. We strongly agree on the need to support the United Nations consistently with our policy of effective multilateralism.
Equally, the emphasis put on prevention is very important for the Commission. Conditions conducive to the spread of terrorism need to be tackled. Tackling the root causes of terrorism lies at the heart of our external policies, and the report's recommendations for a more coherent and effective EU policy also largely go in the right direction.
Let me highlight the important contribution that the Commission makes to the fight against terrorism. Firstly, with Member States, the Commission is implementing the 2005 EU counter-terrorism strategy, of which our colleague and President has talked. Terrorism also features regularly during meetings with our partners and in international organisations. For example, as I speak, a major meeting is under way with Commission participation in Berlin in order to prepare the Heiligendamm Summit of the G8 in the areas of terrorism and organised crime.
Secondly, the Commission is an important provider of capacity-building assistance to some 80 third countries aimed at improving governance and administrative capacities in related areas. A number of priority fields mentioned in the report, such as border management and terrorist financing, are priorities for Community assistance.
Thirdly, the Commission is working in new areas which should improve EU action in the fight against terrorism, such as the protection of critical infrastructure, the fight against violent radicalisation and terrorist recruitment, bioterrorism, radiological threats, explosive detection technologies, terrorist use of the internet, as well as terrorism in the context of crisis management, and there are obvious links to our efforts in fighting organised crime and drug trafficking. Afghanistan is, for instance, a serious case in point.
Finally, and in reply to one of the requests of this report, the Commission wishes to confirm that it intends to produce a communication in the course of 2007 focusing on global and trans-regional security challenges. The focus will include key aspects relevant to human security and focus on counter-terrorism. You may be aware of my personal commitment to support the human security discourse. What better way could there be to address conditions conducive to the spread of terrorism than to promote both freedom from fear and freedom from want.
Despite what is being done, I think we can all agree that we must work together and enhance our collective performance in fighting against terrorism. We will try to play our part, but we are certain that the collective effort with Parliament will be a more important one.
draftsman of the opinion of the Committee on Development. - (FR) Madam President, Mrs Ferrero-Waldner, Mr Gloser, ladies and gentlemen, I have been given the task, on behalf of the Committee on Development, of drafting an opinion on this report on the external dimension of the fight against terrorism, which was drafted by my colleague, Mr Yañez-Barnuevo García, on behalf of the Committee on Foreign Affairs.
We can only talk about this issue by adopting an approach that encompasses our development policies, for the benefit of the countries of the South, in particular. As uncompromising as it certainly is, this opinion highlights a series of crucial points, which have already been addressed in this House, concerning the very definition of terrorism, respect for human rights and relations with the various migrant populations of Europe, in particular. This opinion also deals with the issue of the difficult coexistence between the fight against terrorism and the need to safeguard respect for human rights in all circumstances, so that no one can justify the denial of the one for the sake of the other.
Our report then goes on to raise the issue of the fight against terrorism from the perspective of the repercussions that its funding methods may have on the quality and effectiveness of European development cooperation. Thus, we highlight, for example, the fact that, currently, a large number of measures adopted by the Member States that do not come directly under a policy for reducing poverty in the countries of the South have sadly been included in official development aid. These include, for example, the funding of military investments, the repatriation of illegal immigrants, some immigration policy-related expenditure, and I could go on.
The Committee on Development also wishes to draw our Parliament's attention to the fact that, by including in official development aid financial support for a range of activities connected with the fight against terrorism, we will merely be further compromising its main objective, which is to eradicate poverty.
This opinion was adopted by nearly all of the members of the Committee on Development, on 6 November. However, the majority of the members of the Committee on Foreign Affairs sadly did not think it worthwhile to adopt any of the paragraphs in this opinion. That is why we have decided to re-introduce the main thrusts of this text, in the form of amendments to the report, and I therefore call on all of the democratic groups to endorse them so that, alongside the necessary fight against terrorism, we can carry out effective development policies aimed at achieving the Millennium Development Goals, which represent the real long-term - even very long-term - solution to terrorism and to all the suffering that it leaves in its disastrous wake.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (ES) The fight against terrorism is a priority that requires solidarity from all of the Member States and commitment from the democratic countries. Security is a genuine fundamental right that cannot be exercised at any expense, but in strict accordance with the law and respect for human rights. International terrorism threatens human rights and freedoms.
The sinister distinction between murdering terrorists and political terrorists, between armed wings and political wings, only makes the whole thing even more criminal to the detriment of the law. To hold dialogue of any kind with terrorists is unfair, pointless and offensive to the victims.
The Member States must pay particular attention to promoting intercultural relations and enhancing inter-religious dialogue amongst the members of civil society, with a view to improving co-existence, tolerance and mutual understanding.
The Union must rationalise, coordinate and facilitate the actions of its instruments, Europol, Eurojust, Cepol and the Situation Centre, and others pursuing the same aims, in order to detect and prevent links between terrorism and other forms of crime.
I would ask, Madam President, when drawing up prevention strategies, that the horrendous experiences of the victims be respected and taken into account in particular, as I say in my report. The victims must be acknowledged and protected. Terrorists begin to lose when the victims make the truth of their experiences known and society listens to them.
With regard to prevention, Madam President, prevention cannot and must not be used as a missile amongst democratic countries and States. The last time prevention failed was on 30 December 2006 in Madrid. We do not criticise failures in prevention. We work hard to ensure that they never happen again.
I shall draw to a close, Madam President. We will only be able to tackle terrorism with determination when all of the democratic countries, together, and the Union in the singular, have a clear view of the threat, and the threat is lethal, permanent and destined to remain with us.
Madam President, Commissioner, Mr President-in-Office of the Council, I would like to take this opportunity of congratulating you, Madam President, on your office as Vice-President, in which capacity you represent the region of Eastern Westphalia-Lippe, from which we both come, and that is cause for pride.
I would like to thank the rapporteur for his report and point out that terrorism is a cross-border phenomenon. We will succeed in countering it only if cross-border cooperation is in place within the European Union and with the states and organisations outside it. Putting this in place is often a slow business, particularly if we consider the internal policy aspect of our shared security problem, which is still arranged between the states, and that is why implementing the positions of the individual Member States can sometimes be very laborious. That is evidence of the fact that, if we want to be more secure against terrorism and organised crime, we need the European Constitution as a more effective means of making obligations in the common sphere more binding and improving the decision-making process.
Along with close cooperation between the security bodies, it is also urgently necessary that the causes of terrorism be addressed. There may be no justification for terrorism, but it does have its causes, to which we have to give our attention, and I see political, economic and social issues as being of great significance here. There must also be no more token gestures of a certain kind. If it were to be possible, for a joint effort, for example by way of the Quartet, to resolve the Middle East issue, that would take much of the wind out of terrorism's sails. I cite that as only one example of the interconnections that exist in this area. Something that is apparent from the report, and that I find most especially important, is the need for us to make use of inter-cultural dialogue. We have to make it clear to people in the other regions of the world, too, that we value their culture, their religion, and their development as equal to our own, if such causes of dissension are not to arise from feelings of cultural inferiority. That is a particular duty. All these things have to be done in accordance with the rule of law and with respect for our values, for, if we surrender the latter, the other side will have won, and that is why we have to take our values and the rule of law as our shield.
on behalf of the PSE Group. - Madam President, terrorist acts are always criminal, but terrorism is also always a political project. I think its current manifestation aims to subvert the humanitarian values of equality, whether it be between gender, religion or nationality. It also seeks to undermine civil rights - the civil rights of a plural democracy.
But we have to be very careful in expressing those values. If we choose to call them 'our' values rather than treating them as universal values, I think we will fall into the trap of the 'clash of civilisations'. Our best defence of those values, therefore, has to be primarily political. We must demonstrate the strength of those values by ensuring freedom and quality of life for all in Europe and globally.
Security measures certainly have to be applied: the collection of intelligence, the prosecution of lawbreakers and, indeed, the prevention and prosecution of incitement to hatred and violence. But the Fava report, which we spent a long time discussing this morning, indicates what can go badly wrong if we are not extremely careful. We have to avoid simplistic analysis. We have to avoid the assumption that every political or religious fundamentalist is a terrorist - that is simply not true, and I think it is important that we bear that in mind. I know lots of fundamentalist Catholics who would be appalled at the idea that anybody would commit a terrorist act in their name.
I would appeal for deeper analysis than we are currently getting, and caution about the language we are using. I would argue that, if we are going to be successful, we have to deal with inequalities on our continent, but also inequalities globally as well.
on behalf of the UEN Group. - (LV) Madam President, ladies and gentlemen, the fight against global manifestations of terrorism is a decisive test of democratic Europe's capacity to act. In order to pre-empt and prevent brutal acts of terrorism, the special services must be able to make use of the most effective preventive and repressive methods, and this is unthinkable without international cooperation. The report by Mr Fava contains a lot of criticism of the United States, but we must realise that we need even closer cooperation between the European Union and the USA as compared with that to date, that it is necessary for the USA and Europe to take united common action against the ideological causes of terrorism, and that we need a closer exchange of information, based on mutual trust. The European Parliament and the members of the national parliaments of the Member States also need to be involved in a more focused and professional way in the drafting and implementation of the general strategy on terrorism, and active cooperation between the Member States' services must be fostered. In carrying out parliamentary supervision, we must ensure greater professionalism and political responsibility, especially when monitoring the lawfulness of the methods used in counter-terrorism measures.
on behalf of the Verts/ALE Group. - (ES) Firstly, I would like to welcome Mr Yañez-Barnuevo's efforts to tackle an issue which is complex and which is often subject to debates that have more to do with party politics than the fundamental issues. But above all I would like to thank him for showing great sensitivity towards at least three of the issues that our group considers to be important.
The first has also been mentioned by the Commissioner, and relates to the problem of the definition. The first significant problem facing us is the fact that it will be difficult for the European Union to combat terrorism in a consistent and credible fashion unless we have a definition. Although it is true that there are many, shall we say, differing opinions on this matter, we would like to make a concrete proposal, and that is to work on the basis of the proposal which was presented and approved within the United Nations on the proposal of the then Secretary-General Kofi Annan, in turn on the proposal of the High-Level Group. We therefore already have certain significant proposals on the table on which to base our work.
The second element of concern to us, of course, relates to the fact that the supposed fight against terrorism is often used to justify wars, massacres and torture. We saw that this morning when we discussed the Fava report, and elsewhere. That is what cannot be allowed to happen. We therefore also applaud, welcome and support the proposal to include acts of terrorism as crimes against humanity within the context of the jurisdiction of the International Criminal Court, so that that Court can deal with them as well.
Finally, another issue that we believe to be important is that, with regard to the existence of anti-terrorist lists, which have often proven to be counterproductive for certain peace processes in the world, it is also necessary to bear in mind that the current situation, on the one hand, sometimes leads to arbitrary detentions, and on the other, it hinders the efforts being made by the European Union in situations such as the Middle East, Sri Lanka, etc. Therefore, the issue of anti-terrorist lists should also at least be revised and studied, on the basis of what has been approved by the Court of Justice of the European Communities.
on behalf of the GUE/NGL Group. - (DE) Madam President, I have to say, Mr Yañez-Barnuevo García, that your speech was markedly better than your report, a certain amount of material in which was, I am aware, whispered in your ear, and it is regrettable that the Committee on Development's opinion was not also adopted.
Terrorism, of any kind, is utterly unacceptable, but it is unfortunate that the report provides us with no concrete definition of what terrorism is, although it always talks in terms of 'international terrorism'. There exists the widest possible variety of groups, which, for the most diverse reasons, believe that they have to commit terrorist acts. We have to consider each of them individually and establish just why they come to the erroneous conclusion that terrorist acts are necessary.
It also appears to me that whole subjects have been left out completely - state-sponsored terrorism, for example. What about France's past attack on the Greenpeace ship? As a number of Members have already said, we have to address the causes of terrorism. At the moment, the Western states are engaged in a war on terror - in Afghanistan and Iraq - that is proving to be completely counter-productive, for while this war is being waged, terrorism is on the increase rather than declining.
We read in the report that measures are to be made more stringent in all manner of ways, and that fundamental rights are to be more and more eroded, and it is for that reason that we cannot endorse it. We have therefore submitted a minority report on the subject.
on behalf of the IND/DEM Group. - (NL) Madam President, the rapporteur is absolutely right to mention the medium of the high-speed and global Internet as being part of the phenomenon of international terrorism, but he does so in a paradoxical fashion. While paragraph 12 appeals to the European Union to fight the misuse of the Internet for terrorist purposes, in paragraph 17, the rapporteur highlights the scope the Internet offers to trace, and thus resist, this self-same evil. At the moment, the growing number of Islamic terror websites are already demanding our urgent attention, for these form the virtual recruitment and training grounds of young Jihadists in Europe. Allow me to quote the European intelligence service: 'these days, it is possible to become a terrorist simply by the information on the Internet'. Indeed, no more than a simple mouse-click is enough. This terrifying reality demands an intensive and cohesive European approach, and, mark my words, both internally and externally. Hence my request to the Commission and Council to provide this House with more factual information, given the intense threat emanating from terrorist websites, of which it is estimated that there are already some 4 500 Internet pages, in an attempt to trace them and indeed, to fight them in an effective manner and at European level.
on behalf of the ITS Group. - (NL) Madam President, when this House discusses the fight against terrorism, there is the risk of us promptly falling back on politically correct commonplaces which hamper effective policy, or even make it impossible. As the report rightly suggests, international terrorism currently represents the biggest threat to peace and stability in open societies, and the most direct threat to freedom, security and human dignity. International terrorism has declared war on the whole of the western world, and that includes Europe.
It is therefore of the utmost importance for us to clearly identify this threat. When I read in recital A of the report words such as 'international terrorism and the associated ideology', then I fear that we are going the wrong way. Terrorism is not an ideology in itself, and neither is it a goal in itself. As the chairman of the Arab television station al-Arabiya asserted a few years ago, it is a painful reality that these days, although not all Muslims are terrorists, all terrorists are Muslim. It is a witticism which, like all witticisms, contains a grain of truth. It is fashionable in Europe to say that we do not want a Clash of Civilisations, but whether we like it or not, this Clash of Civilisations is in full swing. We must continue to fight poverty, and, of course, give our support, but we should not be naïve in thinking that this will also fully address terrorism. The perpetrators of the attacks in New York, London and Madrid were not poor; quite on the contrary, they were middle-class and highly educated. It would therefore be in the EU's interest to introduce democratic ideas, including the free expression of opinion, into the Islamic world. What should really be established over there on a big scale is a kind of Radio Freedom.
Is this a plea to stigmatise all Muslims? Not at all. What is important, though, is that within Islam, such things as self-criticism and introspection should be promoted. A few weeks ago, it turned out that the chairman of the Muslim Executive in Belgium - this is the official government body, funded and recognised by the government - had given money to a convicted terrorist who is held in a Belgian jail. This is bad enough as it is. What I find worse, though, is that there was no reaction whatsoever to this incident from the Muslim quarters in Belgium. Quite the reverse; the resulting silence gave the impression that, at the least, people in those quarters were not at all shocked that the Chairman of the Muslim Executive, who claims to speak on behalf of all Muslims in Belgium, should give indirect support to terrorism. This is disquieting and we should challenge it.
Madam President, terrorism is irredeemably evil. Its wicked persona is not to be excused or ameliorated. Sadly, the GUE/NGL minority report tries to do exactly that, with its focus on the economic and social causes of terrorism, its attack on the war on terror and its diversionary reference to what it calls 'state terrorism'. I am not surprised, because embedded in GUE/NGL is Sinn Féin, the long-term friend and political affiliate of terrorists.
We have heard much talk of human rights, as if fighting terrorism and a belief in human rights were incompatible. Remember that terrorists are those who set out to destroy all tenets of liberal democracy, who refuse to live by our civilised laws, but who are adept at exploiting them when it suits their nefarious purposes. Coming from Northern Ireland, I have seen that at first hand.
Sometimes, if society is to survive, it must fight back. Some, I fear, would so cloak themselves in an exaggerated human rights mantra that they would see society perish sooner than terror.
This is a world of harsh choices. Rabid Islamic terrorism is a particular threat to every liberty that the Western world holds dear. It plays not by the rules, but embraces a perverted death culture that rejoices in mass murder. With such people we cannot be soft. If we are, they will win. Yes, there must be a winner between good and evil, between terror and order, and it is the duty of all of us to see that good triumphs and terror is vanquished.
Madam President, This is a very important report with different emphases.
One of the big problems seems to be that numerous states have not been willing to counter the terrorist threat efficiently. As you mentioned, Madam Commissioner, even several UN member states have not been able to agree on an international definition of terrorism.
Against this background I think the main challenge for us is to strengthen and enhance the efficiency of transatlantic cooperation and coordination. That also means fully implementing the EU-US cooperation declarations. I wonder whether concentrating on suspicions and accusations might give the misleading impression that US intelligence is not our ally but the main adversary.
At the same time, I would like to pay tribute to our own anti-terrorist efforts. They have succeeded in preventing many new terrorist attacks in the UK, Germany and the United States. But the urgent need is obviously for closer cooperation between the EU Member States and special agencies. I can only support the idea that the EU anti-terrorist coordinator be given a stronger mandate and more resources.
I think paragraph 9 is especially relevant. It states that one of the EU's external actions should be aimed at preventing extremist groups and states from resorting to terrorism. I think this is a key to practical solutions. Without the support of such states as Iran, terrorist initiatives will be dramatically reduced.
(CS) Ladies and gentlemen, I should like, if I may, to begin my speech by congratulating Mr Yañez-Barnuevo García on his outstanding report. The positive aspect of this report is, to my mind, the balance it achieves between the need, on the one hand, for a firm, uncompromising approach coupled with more effective international coordination in the fight against terrorism, and on the other hand, the need to maintain human and civil rights and the principle of the rule of law.
The report also takes account of factors contributing to the radicalisation and recruitment of terrorists, be they outside or actually within Europe. Among these factors are extreme poverty, lack of access to education, social, economic, ethnic and religious discrimination and collective disenchantment. I firmly believe that the gradual elimination of these factors and causes is a vitally important prerequisite for successfully combating terrorism.
I should also like, in conclusion, to urge, through the Council, those EU Member States that have not yet done so, to sign or ratify at the earliest opportunity the 16 United Nations universal instruments on combating terrorism. Thank you.
(IT) Madam President, ladies and gentlemen, when debating the violated rights of our esteemed terrorists this morning, Parliament was packed full, with the Commission Presidency and all the European institutions' authorities. Now, however, when it is time to debate and take stock of the strategy for combating terrorism and, above all, for protecting Europe's citizens against the looming threat of terrorism, few of the people involved are present. One day, somebody will write the story of Europe's fight against terrorism and they will pick on this, together with the serious mistake we made this morning in adopting the Fava report, which is a huge gift to al-Qa'ida.
The report rightly states that we need to examine the factors contributing to radicalisation. We know what these factors are: they are the mosques and Islamic centres. It is the absolute freedom granted to thousands of Islamic centres and mosques to carry out propaganda and recruitment and to collaborate actively with Islamic terrorist organisations. It is time we started to say that quite plainly here in Parliament.
Madam President, this report starts from the false premise that international terrorism constitutes the greatest threat to the democratic international community. Likewise, President Bush's concept of a war on terror is mistaken.
Violence and terrorism are only means to an end. The greatest threat to the free democratic world comes from an ideology. The ideology in question is that of the fundamentalist and extremist Islam, which by means of terror seeks first to impose its psychological, and then ultimately its physical dominion on the world. They believe that time and demography are on their side and they have declared war on us.
Sun Tzu remarked that the first place to win a war is in the mind of the enemy. Islamic fundamentalists might conclude that they are well on the road to winning that war when its victims do not confront the fundamental cause of the problem. The solution is not for the European Union to concentrate more power in its hands, as is predictably recommended in this report. The solution is to recognise that fundamentalist, extremist and literal Islam is incompatible with Western liberal democracy and indeed any kind of civilisation. From that starting point we can begin to adopt concrete measures to combat its manifestations through the actions of nation states and international cooperation. Had I longer than 90 seconds to speak, I could have told you what some of those measures might be.
Madam President, I wish to begin by extending my own solidarity to the victims of the Madrid bombings with us today.
In debating international action to combat terrorism, let us recognise that such solidarity extends internationally and that the countries of the Middle East, Africa and Asia have suffered far more from terrorism over the past decade than we have in Europe or the West.
It is right to seek international cooperation, as terrorists themselves exploit globalisation through the internet, mobile communications, the media and the covert movement of people and of funds. Europe should consistently use its foreign policies to encourage all third countries to sign, ratify and implement the 12 international conventions and protocols relating to terrorism.
However, we must be consistent too in insisting that we cannot protect the rights and liberties of our own citizens by denying those of others beyond our borders. Our commitment must be to address the underlying conditions that draw people into terrorism, by working to improve respect for human rights, to promote democracy and good governance, to resolve conflict and to tackle world poverty and to roundly reject those, like the last speaker, who falsely seek to equate terrorism with religion by upholding our commitment to promote mutual understanding and cultural awareness in Europe and throughout the world.
Madam President, the reason why I omitted to congratulate you is that I was not in fact thinking of the great region of Westphalia-Lippe, which Mr Brok, too, calls home.
Thank you, Madam President, Commissioner, honourable Members, for this exchange of views. In any debate of this kind, there will of course - how could it be otherwise? - be differences and divergent views, but there is also agreement, and many of you made reference to this morning's debate, in which, too, there were of course considerable differences of opinion, yet unanimity prevailed when it came to the question of how to combat international terrorism while also maintaining our common values.
A society such as our own is pluralistic and open. The public's right to security is, of course, one of the fundamental freedoms, but how can that security be guaranteed? Although this is an area that can, perhaps, be regulated only by the Member States, it is becoming more and more apparent - as a number of your Members have indicated - that there is a need for coordination, that is to say, for cooperation across borders, which also includes cross-border cooperation between Europe and the United States.
If we are to talk today about the causes of terrorism, it might be said that there is a holistic and long-term approach to it. One of your Members warned that perhaps the wrong measures might be taken under the heading of 'prevention', which I see as a very important consideration.
I would like to go back to the example of last November's Tripoli conference between the African Union and the European Union on the subject of migration. How we handle 'good governance' in these countries and give their peoples the prospect of education and work, are major issues. Do they actually have any prospects at all? Or are they the potential victims of those whose promises to them ultimately result in their deaths? This I see as something from which the European Union cannot avert its gaze. As in many other areas, there was vigorous debate among us a number of years ago concerning the European security strategy, when we came to agree that the fight against international terrorism is essential, but also that it called for a highly graduated range of instruments, one of which is prevention.
None of these measures, however, can be activated at the press of a button, and they cannot be put into effect overnight. Doing so will demand staying power and proper coordination.
I would now like to follow up a number of things that both the Commission and I - in my introductory remarks - mentioned, one of which has to do with the importance of establishing what role the United Nations is to play in this. What else can we do? I think it is important that Members of your House - not alone, but with others - should continue a dialogue on this subject with your counterparts in other regions that may perhaps also be suffering from terrorism. In saying this, I am thinking back to the establishment of the Europe-Mediterranean Parliamentary Assembly, where one important approach might be to discuss these issues and arrive at an agreement on how to institute coordination and cooperation.
Let me, once more, sound a note of warning against simplistic answers and quick fixes. What is needed within the European Union is preparation for the long haul and a coordinated approach.
Member of the Commission. Madam President, I think this report and the debate on its adoption confirm the importance of the fight against terrorism not only for the Member States, but also for the European Union as a whole. It also demonstrates that respect for human rights has to remain the core of our counter-terrorism policies. I think our colleague is right: it has to be with patience, but also with persistence, that we fight against terrorism.
I would like to make just a few comments. First, on the question of security and development, I said that I personally have always clung to the system of human security. Why? Because I think there is no development without security and no security without development. Therefore, freedom from fear - i.e. security for citizens - and freedom from want - i.e. prosperity rather than poverty - have to be our goal and, therefore, this is as much as a development issue as it is a foreign policy issue.
Second, I would also like to speak about the victims of terrorism.
(ES) I welcome the victims of terrorism who are here with us.
Victims of terrorism require our full attention, and the ways to assist them are under discussion in a number of international fora. The Commission will also follow these discussions with the greatest interest. Furthermore, assistance to victims of terrorism is provided through a number of financial programmes run by the services of Vice-President Frattini, and also by ourselves: for instance, in Colombia, where we are working hard on the reinsertion of former soldiers of the different terrorist organisations.
Dialogue between cultures and civilisations is also highly important, and I cannot agree that this should be restricted to extremist and fundamentalist Islamists. They exist, but there are also other terrorists. Therefore, please let us not restrict the debate to this group alone: it is much broader, and it is very important that we not only respect different religions and civilisations, but also that we work with each other, talk to each other and have an ongoing dialogue.
I should also like to say a word on the issue of the Internet, which is one of the important areas under discussion in the G8, in the Rome/Lyons Group. There are a lot of complexities, since important aspects - for instance, freedom of the press - are involved, not least in the United States. What is involved? Sharing knowledge, helping to understand terrorists, the use of the Internet for radicalisation and recruitment, for propaganda and fund-raising, sharing best practices, how we can work against it on a voluntary basis, fine methodologies, etc. I just wanted to say to Mr Belder that there is quite a lot going on.
Finally, it is in this spirit that the Commission will also examine the very important remarks and recommendations that have been made and are included in this report. The overall objective remains to improve the efficiency and coherence of our collective efforts, and I think cooperation between the three institutions will be key to success in the long run.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - International terrorism is like a deadly disease. We often see it as someone else's misfortune until it strikes home.
Ultimately, however, in a direct or indirect way all countries, and even institutions, are drawn into the cauldron.
Terrorism knows no borders and is indiscriminate. One has only to review the names of those who died in 9/11 to realise that the victims derived from so many different countries and adhered to all the major religions.
Can we talk, however, of a war on terror? In war your enemies are known. In terrorist scenarios these are unknown. A main topic of public international law is the Laws of War. This is completely alien when dealing with terrorists.
However we have managed to produce some form of legal approach in combating terrorism. One of the more meaningful documents was adopted in Barcelona having regard to the Euro-Mediterranean Code of Conduct on Countering Terrorism. The participating countries made no less than 21 obligations to fight terrorism. Perhaps this should act as a blueprint and if these obligations are adhered to at least one region will be earnestly addressing this calamity.